Dismissed and Memorandum Opinion filed September 26, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00583-CV

                      OLUBUNMI AJANAKU, Appellant

                                        V.

                       MARDAN DADASHEV, Appellee

                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-CCV-062210

                         MEMORANDUM OPINION

      This is an attempted appeal from an order signed July 8, 2019 denying
appellant’s motion for summary judgment. An order denying summary judgment is
not a final judgment and ordinarily is not appealable. Cincinnati Life Ins. Co. v.
Cates, 927 S.W.2d 623, 625 (Tex. 1996); Oakbend Med. Ctr. v. Martinez, 515
S.W.3d 536, 541 (Tex. App.—Houston [14th Dist.] 2017, no pet.). Appellate courts
nonetheless have jurisdiction to consider immediate appeals of interlocutory orders
when a statute explicitly provides appellate jurisdiction. Stary v. DeBord, 967
S.W.2d 352, 352–53 (Tex. 1998).

      On September 3, 2019, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant filed
a response demonstrating grounds for continuing the appeal on or before September
13, 2019. See Tex. R. App. P. 42.3(a). Appellant filed a response on September 16,
2019 arguing a statutory exception that gives this court jurisdiction over the order
denying summary judgment because the order also denies his motion to dismiss.
Appellant cites Direct Commercial Funding, Inc. v. Beacon Hill Estates, LLC, No.
14-12-00896-CV; 2013 WL 407029 (Tex. App.—Houston [14th Dist.] Jan. 24,
2013, no pet.) (mem. op.) to support his jurisdictional argument. In Beacon Hill this
court held that an appellant court has jurisdiction over an interlocutory denial of a
motion to dismiss filed pursuant to the Texas Citizens Participation Act (TCPA). Id.
at *1; see also Fleming & Associates, L.L.P. v. Kirklin, 479 S.W.3d 458, 460 (Tex.
App.—Houston [14th Dist.] 2015, pet. denied); Tex. Civ. Prac. & Rem. Code Ann.
§ 27.003.

      In this case appellant filed a motion to dismiss alleging the trial court lacked
jurisdiction over him. Appellant did not file a motion to dismiss pursuant to the
TCPA nor did he file a motion under Texas Rule of Civil Procedure 120a, the grant
or denial of which is appealable as an interlocutory order. See Tex. Civ. Prac. &
Rem. Code Ann. § 51.014(a)(7). Therefore, there is no statutory exception that
allows appellant to appeal the interlocutory order denying summary judgment. See
DeBord, 967 S.W.2d at 352–53. Appellant’s response fails to demonstrate that this
court has jurisdiction over the appeal.

      Accordingly, the appeal is ordered dismissed.


                                          2
                                       PER CURIAM




Panel consists of Justices Christopher, Spain, and Poissant.




                                         3